                           IN THE UNITED STATES DISTRICT COURT

                       FOR THE SOUTHERN DISTRICT OF GEORGIA

                                       AUGUSTA DIVISION

TEMPEST ABDULLAH,                                )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           CV 120-007
                                                 )
CONTRACT CALLERS,                                )
                                                 )
               Defendant.                        )
                                            _________

                                            ORDER
                                            _________

       Plaintiff commenced the above-captioned case pro se and is proceeding in forma

pauperis (“IFP”). Because she is proceeding IFP, Plaintiff’s complaint must be screened to

protect potential Defendants.     Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984).

Pleadings drafted by pro se litigants must be liberally construed, Haines v. Kerner, 404 U.S. 519,

520-21 (1972), but the Court may dismiss a complaint, or any part thereof, that is frivolous or

malicious or that fails to state a claim upon which relief may be granted. 28 U.S.C. §§

1915(e)(2)(B)(i) & (ii).

I.     SCREENING OF THE COMPLAINT

       Plaintiff names Contract Callers, Inc., as the only Defendant. (Doc. no. 1, pp. 1-2.)

Taking all of Plaintiff’s factual allegations as true, as the Court must for purposes of the present

screening, the facts are as follows.

       Plaintiff received repeated calls from Defendant regarding a debt Plaintiff supposedly

owed to T-Mobile for $148.38. (Id. at 6, 15.) Plaintiff spoke with both T-Mobile and Defendant
regarding the debt, but neither T-Mobile nor Defendant could provide any information on the

debt or Plaintiff’s payment history. (Id. at 13-24.) Plaintiff requested Defendant stop calling

numerous times, but Defendant ignored Plaintiff’s requests and continued to harass her with

more calls. (Id.) Additionally, Plaintiff asked Defendant to verify the debt, but Defendant failed

to show the relationship and contract between Plaintiff and T-Mobile, to send a written debt

validation notice within five days of communication with Plaintiff, to include the amount of the

debt, and notify Plaintiff of her right to dispute the debt. (Id.) Plaintiff alleges Defendant

violated the Fair Credit Reporting Act (“FCRA”) under 15 U.S.C. §§ 1681-1681x, Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. §§ 1692-1692p, and Telephone Consumer

Protection Act (“TCPA”) under 47 U.S.C. § 227.

       Liberally construing Plaintiff’s allegations in her favor and granting her the benefit of all

reasonable inferences to be derived from the facts alleged, the Court finds Plaintiff has arguably

stated a viable claim against Defendant under Fair Debt Collection Practices Act under 15

U.S.C. §§ 1692-1692p. See, e.g., Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d 1291,

1305 (11th Cir. 2015) (discussing private cause of action under 15 U.S.C. §§ 1692-1692p). In

a companion Report and Recommendation, the Court recommends dismissal of Plaintiff’s

claims under FCRA and TCPA.

II.    INSTRUCTIONS

       IT IS HEREBY ORDERED that service of process shall be effected on Defendant

Contract Callers. The United States Marshal shall mail a copy of the complaint, (doc. no. 1), and

this Order by first-class mail and request that Defendant waive formal service of the summons.

Fed. R. Civ. P. 4(d). Individual defendants have a duty to avoid unnecessary costs of serving the

summons, and if a defendant fails to comply with the request for waiver, the defendant must bear

the costs of personal service unless good cause can be shown for failure to return the waiver.

                                                2
Fed. R. Civ. P. 4(d)(2). A defendant whose return of the waiver is timely does not have to

answer the complaint until sixty days after the date the Marshal mails the request for waiver.

Fed. R. Civ. P. 4(d)(3). However, service must be effected within ninety days of the date of this

Order, and the failure to do so may result in the dismissal of any unserved defendant or the entire

case. Fed. R. Civ. P. 4(m). Plaintiff is responsible for providing sufficient information for the

Marshal to identify and locate Defendant to effect service.

       IT IS FURTHER ORDERED Plaintiff shall serve upon Defendant, or upon their

defense attorney(s) if appearance has been entered by counsel, a copy of every further pleading

or other document submitted to the Court. Plaintiff shall include with the papers to be filed a

certificate stating the date a true and correct copy of any document was mailed to the defendant

or their counsel. Fed. R. Civ. P. 5; Loc. R. 5.1. Every pleading shall contain a caption setting

forth the name of the court, the title of the action, and the file number. Fed. R. Civ. P. 10(a).

Any paper received by a District Judge or Magistrate Judge that has not been properly filed with

the Clerk of Court or that fails to include a caption or certificate of service will be returned.

       It is Plaintiff’s duty to cooperate fully in any discovery that may be initiated by the

defendants. Upon being given at least five days’ notice of the scheduled deposition date,

Plaintiff shall appear and permit his deposition to be taken and shall answer, under oath and

solemn affirmation, any question that seeks information relevant to the subject matter of the

pending action. Failing to answer questions at the deposition or giving evasive or incomplete

responses to questions will not be tolerated and may subject Plaintiff to severe sanctions,

including dismissal of this case. The defendant shall ensure Plaintiff’s deposition and any other

depositions in the case are taken within the 140-day discovery period allowed by this Court’s

Local Rules.


                                                   3
        While this action is pending, Plaintiff shall immediately inform this Court and opposing

counsel of any change of address. Failure to do so will result in dismissal of this case.

        Plaintiff must pursue this case; if Plaintiff does not press the case forward, the Court may

dismiss it for want of prosecution. Fed. R. Civ. P. 41; Loc. R. 41.1. If Plaintiff wishes to obtain

facts and information about the case from the defendant, Plaintiff must initiate discovery. See

generally Fed. R. Civ. P. 26 through 37 (containing the rules governing discovery and providing

for the basic methods of discovery). Plaintiff should begin discovery promptly and complete it

within four months after the filing of the first answer of the defendant named in the amended

complaint screened herein.

        Interrogatories are a practical method of discovery for pro se litigants. See Fed. R. Civ.

P. 33. Interrogatories shall not contain more than twenty-five questions. Id. Plaintiff must have

the Court’s permission to propound more than one set of interrogatories to a party. Discovery

materials should not be filed routinely with the Clerk of the Court; exceptions include when the

Court directs filing; when a party needs such materials in connection with a motion or response,

and then only to the extent necessary; and when needed for use at trial. If Plaintiff wishes to file

a motion to compel pursuant to Fed. R. Civ. P. 37, he should first contact the attorney for the

defendants and try to work out the problem; if Plaintiff proceeds with the motion to compel, he

should also file a statement certifying that he has contacted opposing counsel in a good faith

effort to resolve any dispute about discovery. Loc. R. 26.5.

        Plaintiff must maintain a set of records for the case. If papers are lost and new copies are

required, these may be obtained from the Clerk of the Court at the standard cost of fifty cents per

page.




                                                 4
       Under this Court’s Local Rules, a party opposing a motion to dismiss shall file and serve

his response to the motion within fourteen days of its service. “Failure to respond shall indicate

that there is no opposition to a motion.” Loc. R. 7.5. Therefore, if Plaintiff fails to respond to a

motion to dismiss, the Court will assume that there is no opposition to the defendants’ motion

and grant the dismissal.

       A response to a motion for summary judgment must be filed within twenty-one days after

service of the motion. Loc. R. 7.5, 56.1. A failure to respond shall indicate that there is no

opposition to the motion. Loc. R. 7.5. Furthermore, each material fact set forth in a defendant’s

statement of material facts will be deemed admitted unless specifically controverted by an

opposition statement. Should a defendant file a motion for summary judgment, Plaintiff is

advised that he will have the burden of establishing the existence of a genuine issue as to any

material fact in this case.    That burden cannot be carried by reliance on the conclusory

allegations contained within the complaint. Should a defendant’s motion for summary judgment

be supported by affidavit, Plaintiff must file counter-affidavits if he desires to contest the

defendant’s statement of the facts. Should Plaintiff fail to file opposing affidavits setting forth

specific facts showing that there is a genuine issue for trial, the consequences are these: any

factual assertions made in the defendant’s affidavits will be accepted as true and summary

judgment will be entered against Plaintiff pursuant to Fed. R. Civ. P. 56.

       SO ORDERED this 26th day of February, 2020, at Augusta, Georgia.




                                                 5
